19-32617-jpg   Doc 5   FILED 08/16/19   ENTERED 08/16/19 13:18:14   Page 1 of 7
19-32617-jpg   Doc 5   FILED 08/16/19   ENTERED 08/16/19 13:18:14   Page 2 of 7
19-32617-jpg   Doc 5   FILED 08/16/19   ENTERED 08/16/19 13:18:14   Page 3 of 7
19-32617-jpg   Doc 5   FILED 08/16/19   ENTERED 08/16/19 13:18:14   Page 4 of 7
19-32617-jpg   Doc 5   FILED 08/16/19   ENTERED 08/16/19 13:18:14   Page 5 of 7
19-32617-jpg   Doc 5   FILED 08/16/19   ENTERED 08/16/19 13:18:14   Page 6 of 7
19-32617-jpg   Doc 5   FILED 08/16/19   ENTERED 08/16/19 13:18:14   Page 7 of 7
